Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Allowance of claims 1-2, 4-6, 9-10, 11, 13, and 15 are indicated.
The amended claim 1 includes the allowable subject matter claim 8 with intervening claims in the Non-Final Rejection sent on 07/23/2021.
Reference Naylor is the closest prior art. Naylor teaches a heating storage device comprising a set of layers comprising an exterior layer, an interior layer, and a heating element layer sandwiched between the exterior and interior layers. A detachable fastener is provided along a periphery of the shape of the exterior layer for moving the set of layers between a flat open condition and a closed condition defining an enclosure, a portable power source is adapted to electrically connect to the heating element layer.
Reference Cheng teaches a heating storage device comprising a battery pocket configured to receive the portable power source.
Reference Sosa teaches a storage device comprising two pairs of connectors, each pair of connectors spaced apart along a length of each longitudinal edge of the periphery.
However, the prior art references fails to teach, alone or in combination, a heating device, two pairs of connectors, each pair of connectors spaced apart along a length of each longitudinal edge of the periphery, and a carrying strap terminating in two .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/CHRIS Q LIU/Examiner, Art Unit 3761     

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761